DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 1/5/2020. Claims 1-14 are currently pending and have been examined. The claim to foreign priority is not acknowledged, as the 35 USC 119 (a-3) conditions have not been met.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 8/23/2019. It is noted, however, that applicant has not filed a certified copy of the 201910782430.6 application as required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit configured to” in claims 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 1 (and similar claims 7 and 9) cites, 
“obtaining a first dependency tree of the input sentence and a second dependency tree of each sentence in a preset corpus, and searching for one or more structurally similar sentences of each input sentence based on a matching degree of the second dependency tree of the sentence and the first dependency tree of the input sentence, wherein the one or more structurally similar sentences are structurally similar to the input sentence;”
The Examiner notes, there is only 1 input sentence, yet from the input sentence that is obtained, the applicant further claims to search for one or more structurally similar sentences of each input sentence. The only plural sets of sentences are the structurally similar sentences, unless the applicant intends the search to be directed towards one or more structurally similar sentences of the “the” input sentence. 
Furthermore, the Examiner notes the applicant claims 
“searching for one or more structurally similar sentences of each input sentence based on a matching degree of the second dependency tree of the sentence and the first dependency tree of the input sentence”. Wherein a matching of the second dependence tree of the sentence, does not specify which sentence. Wherein there is a corpus of sentences, each with an associated second dependency tree. It appears that the claim is directed towards searching for one or more structurally similar sentences, yet somehow is able to search for a plurality of structurally similar sentences from a single second dependency tree sentence. 
The applicant further claims, “rewriting the one or more semantically similar sentences, and generating a new sentence by substituting the subject block in the semantically similar sentences with the subject block in the input sentence, substituting the object block in the semantically similar sentences with the object block in the input sentence, and substituting the predicate block in the semantically similar sentences with the predicate block m the input sentence”.
The Examiner notes the cited references as pertinent prior art, however, as currently claimed, none of the cited references provides a clear teaching to the claims as they are unable to read on the ambiguous nature of the claims. 
The Examiner notes, these vital elements to the claim are deemed confusing and renders the claim indefinite such that a clear and precise interpretation of the claims is lacking. 
The dependent claims inherit the issues described above with respect to their respective independent parent claims and are thus rejected accordingly.
Appropriate clarification is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 full listing). 
Platt et al. (Platt, US 11,334,726, 10,706,236) teaches a sentence generation method, wherein an input sentence is parsed and converted into a parameterized template, wherein a new sentence of similar form is generated therefrom, wherein a corpus of sentences (training sentences) have extracted features, (subjects/objects/predicates) extracted and used as replacements by substituting the variant (semantically relevant word) found in the training set. 
Miranda de Novais et al., Text-to-text surface realisation using dependency-tree replacement, teaches a natural language sentence generation system based on a dependency structure of an input sentence and corpus of sentences, wherein dependency tree replacement, replaces elements of the sentence with mapped corresponding and similar elements.
Mishra et al. (Mishra, US 2020/0073944) teaches parsing a corpus of raw sentences to generate a new sentence from a tuple comprising a subject, object and predicate, which are replaced based on the similarities determined.
Smathers et al. (Smathers, US 10,990,767) teaches generating new sentences based on sentence patterns/dependency relations from a corpus.
Wang (US 2017/0337180) teaches a process of generating new sentences on the basis of sentence segmentation and patterns, substituting a directly related word automatically according to the corpus of sentences and extracted features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
5/17/2022